Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 1 of 7 PagelD 1
a FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 7/9. OCT -9_ PH |: 47
ORLANDO DIVISION

FLOR!
IDA

Case No. (0. — Be - ek

JURY TRIAL DEMANDED

PIERRE DUBOIS, individually, bist at ct oF

ae a

Plaintiff,
v.

PMAB, LLC, a North Carolina limited
liability company,

Nee ee SS OS’

Defendant.
COMPLAINT

ks This is an action for damages arising from Defendant’s violation of the
Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., (“FDCPA”). Defendant
violated said Act by attempting to collect an alleged debt from Plaintiff which, by law,
she does not owe.

2. The FDCPA was enacted “to eliminate abusive debt collection practices
by debt collectors.” 15 U.S.C. § 1692(e). The statute provides for civil liability for a wide
range of abusive actions, including, but not limited to, the false representation of the
character, amount, or legal status of any debt. 15 U.S.C. § 1692e(2)(A).

3. There is only one affirmative defense to liability for a violation of the
FDCPA, the “bona fide error” defense. 15 U.S.C. § 1692k(c). See Tourgeman v. Collins
Financial Services, Inc., 197 F. Supp. 3d 1222, 1225 (S.D. Cal. 2016).

4. The bona fide error defense applies only to procedural or clerical errors. It
does not excuse mistakes of law — i.e., “violations resulting from a debt collector's
mistaken interpretation of the legal requirements of the FDCPA.” See Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 576 (2010). To take advantage of this

Page | 1
Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 2 of 7 PagelD 2

defense, the defendant must show by the preponderance of the evidence that its violation
of the Act was not intentional, was a bona fide error, and occurred despite the
maintenance of procedures reasonably adapted to avoid any such error. Edwards v.
Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352-53 (11th Cir. 2009).

3. The FDCPA is a strict liability statute and, therefore, does not require a
showing of intentional conduct on the part of a debt collector. Rivera v. Amalgamated Debt
Collection Services, 462 F. Supp. 2d 1223 (S.D. Fla. 2006). Further, a single violation of
the statute is sufficient to establish civil liability. Id.

6. The Eleventh Circuit Court of Appeals has adopted the “least sophisticated
consumer” standard to analyze claims of deception or misrepresentation under section
1692e. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985). This objective
standard analyzes whether a hypothetical least sophisticated consumer would be

deceived or misled by the debt collector's practices. Jd. at 1175-76.

JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (“The
district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.”), 28 U.S.C. § 1337 (“The district
courts shall have original jurisdiction of any civil action or proceeding arising under any
Act of Congress regulating commerce ...”), and 15 U.S.C. §1692k (An action to enforce
any liability created by this subchapter may be brought in any appropriate United States
district court without regard to the amount in controversy, ...”).

8. Venue is proper in this judicial district because a substantial part of the

events or omissions giving rise to the claim occurred here. 28 U.S.C. § 1391(b) (“A civil

Page | 2
Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 3 of 7 PagelD 3

action may be brought in— (2) a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred, ...”).

PARTIES

9. Pierre Dubois (“Plaintiff’) is a natural person and resident of Orlando,
Florida. Orlando is located in Orange County.

10. Pierre Dubois, as further described herein, is a consumer as defined by 15
U.S.C. § 1692a(3).

11. PMAB, LLC. (“Defendant”) is a North Carolina limited liability company
whose principal address is 4135 South Stream Blvd., Ste. 400, Charlotte, NC 28217 and
whose registered agent for service of process in the State of Florida is Cogency Global,
Inc., 115 North Calhoun St., Ste. 4, Tallahassee, FL 32301.

12. PMAB, LLC., through the mailing of debt collection letters, regularly
attempts to collect “debt” as that term is defined by 15 U.S.C. § 1692a(5).

13. PMAB, LLC. is registered as a consumer collection agency in the State of

Florida (#CCA9902937) and is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

FACTUAL ALLEGATIONS
1. On February 1, 2018, Plaintiff was injured in a compensable, work-related
accident which required medical treatment or services.
2. A portion of such necessary medical treatment or services was provided by
Orlando Health Central in the amount of $1,842.75.
3. Consistent with Fla. Stat. § 440.13(2), Plaintiffs employer/carrier is

responsible for all medically necessary treatment, care, and attendance associated with

Page | 3
Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 4 of 7 PagelD 4

Plaintiffs workplace injury.

4. Moreover, under Fla. Stat. § 440.13(3)(g), Plaintiff is not liable for
payment for necessary medical treatment or services associated with his workplace
injury.

5. Under Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such
medically necessary remedial treatment, care, and attendance for such period as the
nature of the injury or the process of recovery may require.” Ascension Benefits v.
Robinson, 232 So. 3d 1178, 1180 (Fla. Dist. Ct. App. 2017).

6. Additionally, under Fla. Stat. § 440.13(13)(a), Florida Statutes (2006), a
health care provider may not collect or receive a fee from an injured employee within
this state, except as otherwise provided by this chapter. Such providers have recourse
against the employer or carrier for payment for services rendered in accordance with this
chapter. See Avalon Center v. Hardaway, 967 So. 2d 268, 274 (Fla. Dist. Ct. App. 2007).

7. Furthermore, in accord with these statutes, an employee is shielded from
liability in any dispute between the employer or carrier and health care provider (as is
the case here) regarding reimbursement for the employee’s authorized medical or
psychological treatment. See id.

8. Irrespective of the aforementioned facts, on or about July 16, 2018,
Defendant sent Plaintiff a debt collection letter stating therein that, “Please be advised
that our company has been contracted by the above client to represent them in reference
to your past due balance.”

9. The referenced “past due balance” is allegedly owed to Orlando Health

Central and arose from medical services related to Plaintiffs documented workplace

Page | 4
Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 5 of 7 PagelD 5

injury and is a “debt” within the meaning of 15 U.S.C. § 1692a(5). See Dunham v.
Lombardo, 830 F. Supp. 2d 1305, 1307 (S.D. Fla. 2011) (finding that so long as a
complaint “demonstrate[s] the debt involves a mortgage, credit card, medical bill, or other
consumer debt,” a consumer debt is established) (emphasis in original).

10. Having been advised by Plaintiff at the time of treatment, Orlando Health
Central possessed specific information regarding Plaintiff's injury, including the fact that
it was a work-related injury. Upon information and belief, Defendant (a) knew the
nature of Plaintiff's workplace injury and, contrary to state law, proceeded to attempt to
collect from Plaintiff anyway, or (b) never bothered to inquire.

11. At all times relevant herein, Defendant could have determined in a few
minutes (if not seconds) that Plaintiff's injuries were the result of a covered workplace
injury, as this information was readily ascertainable from both Defendant’s client and/or
by visiting https://www.jcc.state.fl.us/JCC/, the Office of the Judges of Compensation
Claims.

COUNT I
Violation of the FDCPA at 15 U.S.C. §§ 1692e and 1692e(2)(A)

12. Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

13. Section 1692e prohibits a debt collector from using any false, deceptive, or
misleading representations in connection with the collection of a debt.

14. Defendant violated Section 1692e by violating Fla. Stat. § 440.13(3)(g),
specifically by attempting to collect a debt from Plaintiff which, by law, he does not owe.

15. Defendant made such demand despite its knowledge of the facts
surrounding Plaintiffs workplace injury and the protections afforded by Florida law.

16. A violation of state law may, as is this circumstance, be a violation of the

Page | 5
Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 6 of 7 PagelD 6

FDPCA. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010)
(“[C]ollection activities that use ‘any false, deceptive, or misleading representation or
means,’ .. . under state law, will also constitute FDCPA violations.”).

17. More specifically, Section 1692e(2)(A) prohibits a debt collector from
falsely representing of “the character, amount, or legal status of any debt.” Valle v. First
Nat. Collection Bureau, Inc., 252 F. Supp. 3d 1332, 1339 (S.D. Fla. 2017).

18. Defendant’s debt collection letter falsely represents “the character,
amount, or legal status” of the alleged debt by alleging that Plaintiff is responsible for the
alleged debt when, in fact, he is shielded from such liability by statute.

19. 15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply
with any provision of the FDCPA with respect to any person is liable to such person for
up to $1,000 in statutory damages, actual damages, the costs of the action, together with

a reasonable attorney’s fee as determined by the court.

WHEREFORE, Plaintiff requests judgment in her favor, and against Defendant
for:
a. Statutory damages in the amount of $1,000 dollars;
b. Attorney’s fees, litigation expenses and costs of suit;

c. Such other or further relief as the Court deems proper.

JURY DEMAND

20. Plaintiff demands trial by jury.

Dated: October 2, 2018

Respectfully submitted,

Page | 6
Case 6:18-cv-01685-GJK Document1 Filed 10/09/18 Page 7 of 7 PagelD 7

s/ Scott D. Owens

Scott D. Owens, Esq. (FBN 0597651)
SCOTT D. OWENS, P.A.

3800 S. Ocean Dr., Ste. 235
Hollywood, FL 33019

Tel: 954-589-0588

Fax: 954-337-0666

scott@scottdowens.com

Paul Herman, Esq. (FBN 405175)
Consumer Advocates Law Group, PLLC
4801 Linton Blvd., Ste. 11A-560

Delray Beach, FL 33445

Tel: 561-236-8851

Fax: 561-431-2352

paherman1]956@gmail.com

Page | 7
